Citation Nr: 0306023	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  01-05 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for thoracic spine 
disability, to include neuritis of T5-6.

2.  Entitlement to service connection for obstructive sleep 
apnea.

3.  Entitlement to an increased evaluation for service-
connected degenerative joint disease of the right knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from June 1961 to March 
1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO).  The veteran testified at a 
personal hearing before the undersigned at the RO in April 
2002.

The Board determined in October 2002 that additional 
development in the form of VA physical examinations was 
needed in this case, as had been requested on behalf of the 
veteran.  The veteran was sent a letter by the Board on 
January 9, 2003 in which he was notified that the VA Medical 
Center in Nashville, Tennessee had been asked to schedule him 
for an examination and that he would be notified when and 
where to report.  The letter, which was sent to the veteran's 
most recent address of record, also noted that, if the 
veteran failed to report for VA examination without good 
cause, his appeal could be denied under the provisions of 
38 C.F.R. § 3.655 (2002).  Subsequent evidence on file 
indicates that the veteran failed to report for VA 
examinations scheduled in February 2003.  There is no 
explanation on file for the veteran's failure to attend the 
examination.  The case is again before the Board for 
adjudication.

Other issues

The issues of entitlement to service connection for arthritis 
of the left knee, a left ankle disability, and a right ankle 
disability were denied by rating decision dated in April 
2002.  The veteran was notified of these denials later in 
April 2002.  Since no subsequent correspondence on those 
issues has been received from or on behalf of the veteran, 
those issues are not before the Board and will not be 
addressed further by the Board.  See 38 U.S.C.A. § 7105 (West 
1991).


FINDINGS OF FACT

1.  The veteran does not have a thoracic spine disability, 
including neuritis of T5-6, that has been shown to be related 
to service.

2.  Obstructive sleep apnea was not shown until several years 
after service discharge and there is no evidence of a causal 
connection between the veteran's current sleep apnea and 
military service.

3.  The veteran failed, without good cause, to report for a 
VA orthopedic examination of the right knee, which was 
scheduled to be conducted in February 2003.


CONCLUSIONS OF LAW

1.  Disability of the thoracic spine, including neuritis of 
T5-6, was not incurred in or aggravated by active duty nor 
may arthritis be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

2.  Obstructive sleep apnea was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).

3.  Because the veteran failed, without good cause, to report 
for a VA physical examination which was scheduled in 
connection with his claim of entitlement to an increased 
evaluation for service-connected right knee disability, his 
claim is denied.  38 C.F.R. § 3.655 (2002); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a disability of the thoracic spine, including neuritis of T5-
6, and for obstructive sleep apnea, as well as an increased 
disability rating for his service-connected degenerative 
joint disease of the right knee.  

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The Board will then address each issue, giving the 
factual background, the relevant VA law and regulations, an 
analysis of the claim, and a decision.

Generally applicable law and regulations

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002)].  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

(i.) Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review, which the Board will 
apply, is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The Statement of the Case dated April 13, 2000 referred to 
the well groundedness standard, which as discussed was 
later rendered obsolete due to the enactment of  the VCAA.  
However, a subsequent Supplemental Statement of the Case 
on March 13, 2002 denied entitlement to service connection 
for neuritis of T5-6 and for obstructive sleep apnea on a 
direct basis.  The error contained in the April 2000 
Statement of the Case has therefore been rectified, and 
there is no need to return this case to the RO for 
readjudication.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board therefore rejects the contentions 
contained in the May 2002 informal hearing presentation 
that this case be remanded to the RO for readjudication. 

The Board will apply the current standard in its 
adjudication of the veteran's claims.

(ii.)  Notice

VA has a duty to notify claimants of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].
  
After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues addressed in 
this decision.  Crucially, in February 2002, the RO sent the 
veteran a letter, with a copy to his representative, which 
discussed the requirements of the VCAA, including the 
responsibilities of the VA and the veteran with respect to 
obtaining evidence.  The veteran was informed that he was to 
provide the RO with the names, addresses, and approximate 
dates of treatment for all health care providers who may 
possess additional records relevant to the claims currently 
on appeal.  He was informed that VA would make reasonable 
efforts to obtain medical records to support his claim.  He 
was given 60 days from the date of the letter to respond.  
Additional evidence was received.

The veteran was also provided with the appropriate law and 
regulations and informed of the kinds of evidence which would 
support his service connection and increased rating claims in 
an April 2000 Statement of the Case, a Supplemental Statement 
of the Case dated in March 2002.

In a May 2002 informal hearing presentation, the veteran's 
representative argued that the veteran had not been 
sufficiently informed as to what evidence was needed to 
substantiate his claims.  The Board disagrees.  As discussed 
immediately above, the record is replete with communications 
from the RO to the veteran informing him of what was required 
in the way of evidence.  In particular, the February 2002 
letter informed the veteran that in order to establish 
entitlement to service connection the evidence must show a 
disability that either began or was aggravated by service, 
current manifestation of the disability, and a relationship 
between the current disability and service.

(iii.) Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 
(2002).  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.

As discussed above, the Board ordered that additional 
development of the veteran's claims be undertaken.  A letter 
was sent to the veteran at the last address of record in 
January 2003 notifying him that a VA examination was being 
scheduled for him and that he would be notified by VA when 
and where to report.  VA examinations were scheduled in 
February 2003.  The veteran failed to report for the 
examinations without any excuse.  

The Board observes that the Court has held that "[t]he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. 38 C.F.R. 
§ 3.655 (2002).  Since the veteran has failed to cooperate 
with VA by failing to appear for a scheduled VA examination, 
the veteran's claims must now be reviewed based in accordance 
with 38 C.F.R. 
§ 3.655(b) (2002).

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim, including at 
his personal hearing before the undersigned at the RO in 
April 2002.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Accordingly, the Board will proceed to a decision on 
the merits on the issues on appeal.

Service connection claims

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2002).

Service incurrence or aggravation of arthritis may be 
presumed for a veteran who served 90 days or more during a 
war period or after December 31, 1946 if it is manifested to 
a compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).
In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) evidence of 
in-service disease or injury or a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

1.  Entitlement to service connection for disability of 
the thoracic spine, to include neuritis of T5-6.

Factual Background

The veteran hit the floor in the sitting position in a 
trampoline accident in November 1972 and complained of a 
tender coccyx; X-rays of the thoracic spine were within 
normal limits.  The veteran complained in August 1973 of 
continued pain at T5-6; X-rays of the thoracic spine were 
within normal limits.  The veteran continued to complain 
in November 1973 of pain at T4-6, for which he was sent to 
physical therapy. The impression in May 1974 was T5-6 
neuritis, rule out herniated nucleus pulposus.  X-rays 
were within normal limits.  
It was noted in May and June 1974 that treatment was 
helping the veteran's back pain.    

The veteran complained in September 1980 of middle back 
pain for two days due to an automobile accident; the 
assessment was muscle spasms in the back and neck.  On his 
retirement medical history report in January 1984, the 
veteran did not answer the question of whether he had 
recurrent back pain; his spine was normal on medical 
examination in January 1984.

VA outpatient records reveal that degenerative joint 
disease of the upper spine was noted in October 1986.  It 
was reported in September 1987 that the veteran had an 
approximately 18 year history of thoracic pain; the 
assessment was mid thoracic strain.  The assessment in 
December 1989 was chronic thoracic back pain, cannot rule 
out supraspinatis degenerative disc.  Acute and chronic 
thoracic strain was noted in October 1991. X-rays of the 
thoracic spine in December 1995 showed mild degenerative 
change.  

On VA examination in May 1998, X-rays of the thoracic spine 
showed minimal degenerative changes.  VA outpatient records 
from February 2001 to April 2002 reveal degenerative disease 
on X-rays of the thoracic spine.  A MRI of the thoracic spine 
in April 2001 showed disc bulging.  A thoracic myelogram in 
July 2001 was without complication.  A CT scan of the 
thoracic spine in July 2001 did not show any significant 
spinal cord stenosis or neural foraminal narrowing; a very 
minimal right paracentral disc bulge at T6-7 did not result 
in significant compression.  The assessments in April 2002 
included myofascial pain of the thoracic spine.

The veteran testified at his travel board hearing in April 
2002 that he injured his thoracic spine in a trampoline 
accident in October 1973, with continued treatment after 
discharge (hearing transcript page 3); and that he was told 
by a physical therapist that his current back problem was 
associated with service injury (transcript p. 9).

Analysis

As noted above, in order for service connection to be granted 
three elements must be present: (1) a current disability; (2) 
in-service incurrence and (3) medical evidence of a nexus 
between (1) and (2).  See Hickson and Reiber, supra.

The pertinent medical history has been set out above.  In 
short, there is evidence of a thoracic spine injury in 
1972.  The veteran did not note any back problems on 
subsequent medical history reports dated in May 1977, June 
1978, and May 1979.  There were back complaints in 
September 1980.  There were no subsequent complaints or 
findings of upper back disability in service, including on 
discharge examination in January 1984.  The initial post 
service notation of back disability was not until October 
1986, over two years after service discharge, when 
degenerative joint disease of the upper spine was noted.  
Thoracic spine disability was diagnosed beginning in 
September 1987, at which time the veteran said that he had 
an approximately 18 year history of thoracic pain.  There 
is evidence of a current thoracic spine disability.

The Board additionally observes that service connection is 
in effect for right shoulder dislocation with surgery, and 
a 60 percent disability rating is presently in effect.

With respect to element (1), there is medical current 
evidence of a thoracic spine disability.  That element is 
accordingly satisfied.

With respect to element (2), there is evidence in the 
veteran's service medical records of thoracic spine problems, 
with a diagnosis of T5-6 neuritis in May 1974.  There is also 
the service-connected right shoulder injury, raising the 
matter of entitlement to service connection on a secondary 
basis.  

With respect to element (3), there is no competent medical 
evidence which links the veteran's thoracic disability to any 
incident of service or to any service-connected disability.  
Although the veteran testified to an etiological relationship 
at his April 2002 hearing, it is now well established that as 
a layperson without medical training he is not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities, and his opinion is entitled to no weight of 
probative value. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions."] 

The Board is of course aware of the fact that degenerative 
joint disease of the upper spine was noted in October 1986, 
approximately 2 1/2 years after the veteran retired from 
military service.  This is after the close of the one year 
presumptive period for arthritis found in 38 C.F.R. § 3.309.  
The Board may not base a decision on its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  The Board attempted to obtain a nexus 
opinion by sending the case for development in October 2002.  
See 38 C.F.R. § 3.159 (2002).  The examining VA physician was 
to "provide an opinion as to whether it is at least as 
likely as not that any current thoracic spine disability 
found is etiologically related to the veteran's thoracic 
spine complaints in service or to his service-connected right 
shoulder disability."  The veteran was notified in January 
2003 that an examination would be scheduled and that, if he 
failed to report to the examination without good cause, the 
claim would be rated based on the evidence of record.  The 
veteran failed to report, without good cause, for the 
examination scheduled in February 2003.  

Consequently, the Board must adjudicate the claim based on 
the evidence of record, which does not include a nexus 
opinion linking the veteran's current thoracic spine 
disability to his service or to a service-connected 
disability.  38 C.F.R. § 3.655 (2002).  

To some extent, it appears that the veteran is contending 
that he has had thoracic spine symptomatology continually 
since service.  See 38 C.F.R. § 3.303(b) (2002); Savage v. 
Gober, 10 Vet. App. 488, 495-496 (1997) [when the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim].  However, in Voerth v. West, 13 Vet. App. 117, 
120 (1999), the Court stated that in Savage it had clearly 
held that 38 C.F.R. § 3.303(b) does not relieve the appellant 
of his burden of providing a medical nexus. The Court in 
Voerth held that a claimant diagnosed with a chronic 
condition must still provide a medical nexus between his 
current condition and the putative continuous symptomatology.

In short, for reasons stated above, Hickson element (3) has 
not been met and the veteran's claim fails on that basis.

2.  Entitlement to service connection for obstructive 
sleep apnea.

Factual background

The veteran's service medical records contain one reference 
to a sleep problem.  It was noted in December 1980 that the 
veteran was complaining of ear aches, neck pain, and 
significant stress in his daily life.  The assessment 
included "sleep disturbance."  No explanation was provided 
in the December 1980 record about what was meant by a "sleep 
disturbance" and there were no subsequent complaints or 
findings in service of any sleep disorder, including on 
discharge medical history and medical examination reports 
dated in January 1984.  

The initial post service notation of sleep apnea was in 
outpatient records dated in October 1988.  The veteran 
underwent a tracheotomy and vulopalatopharyngoplasty due to 
his sleep apnea in December 1988.  Subsequent treatment 
records reveal continued findings of obstructive sleep apnea.

Analysis

In this case, as noted above, the veteran currently has sleep 
apnea.  Therefore, Hickson element (1) has been satisfied.  

With respect to Hickson element (2),  the evidence fails to 
show a chronic sleep disorder in service.  Sleep apnea was 
not diagnosed, and there is merely one unexplained  reference 
to a "sleep disturbance" in the veteran's service medical 
records.  Although the veteran has testified as to sleep 
problems he experienced during his military service, although 
he is competent to report symptoms he experienced, he is not 
competent to opine on medical matters such as diagnosis and 
etiology. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

With respect to Hickson element (3), a medical nexus, there 
is no medical nexus evidence in favor of the veteran's claim 
of entitlement to service connection for sleep apnea.  The 
Board's requested development included a VA examination for 
the specific purpose of attempting to secure a medical nexus 
opinion.  As with the issue above, the veteran's failure 
without good cause to report for the scheduled VA evaluation 
of his sleep disorder means that the Board must adjudicate 
the claim based on the evidence of record, which does not 
include a nexus opinion linking a current sleep disorder to 
service.  38 C.F.R. § 3.655 (2002).  

With respect to the contentions by and on behalf of the 
veteran that his current sleep apnea began in service, 
including at his personal hearing before the undersigned in 
April 2002, the Board again notes that a lay person without 
medical training, such as the veteran, is not competent to 
opine on medical matters such as date of onset or cause of a 
claimed disability.  See Espiritu, supra.  The Board observes 
in passing that although it was noted during the veteran's 
personal hearing that he was hospitalized for airway 
obstruction in July 1985, with the implication that this was 
related to sleep apnea, the medical records indicate that he 
was hospitalized for two days for continuing airways 
obstruction due to infections syndrome; sleep apnea was not 
mentioned.  

Accordingly, Hickson element (3) has also not been met.  
Since there is no medical evidence of a chronic condition 
involving sleep apnea in service and no medical evidence that 
the veteran's current sleep apnea is causally related to 
service, service connection for obstructive sleep apnea is 
not warranted.

In short, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for obstructive sleep apnea.  The benefit sought 
on appeal is accordingly denied.

Increased disability rating claim

3.  Entitlement to an increased evaluation for service-
connected degenerative joint disease of the right knee, 
currently rated as 10 percent disabling.

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate. Examples of "good cause" include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655(a) (2002).  When a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2002).

Analysis

As described above, the veteran was scheduled for a VA 
orthopedic examination of his service-connected right knee 
disability in February 2003 in conjunction with his claim of 
entitlement to an increased evaluation.  The veteran failed 
to report for the examination.  

It is clear that VA has the authority to schedule a VA 
examination and the veteran has an obligation to report for 
that examination.  Pursuant to 38 C.F.R. § 3.327(a) (2002), 
examinations will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  See also 38 C.F.R. 
§ 3.159 (2002).  Individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  
See 38 C.F.R. § 3.655.

In this case, there was ample reason for scheduling the 
veteran for another examination of his right knee.  There is 
uncertainty in the medical records as to whether the veteran 
currently has arthritis of the right knee and if so how this 
affects the knee's functioning.  More significantly, 
questions remain concerning the level of the veteran's right 
knee disability.  No VA evaluation of the right knee for 
rating purposes has been conducted since May 1998, prior to 
the Court's decision in DeLuca v. Brown, 8 Vet. App. 202 
(1995) on the evaluation of musculoskeletal disabilities.  It 
is therefore clear that another examination was properly 
scheduled.       

A letter was sent to the veteran's current address on file in 
January 2003 informing him that an examination would be 
scheduled, and an examination was scheduled in February 2003.  
There is no evidence which indicates that the veteran did not 
receive notice to report for the examination.  The Court has 
ruled that there is a "presumption of regularity" under which 
it is presumed that Government officials have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992), [citing United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)]. While the Ashley case dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.  In the absence of evidence to the 
contrary, it cannot be presumed that the veteran did not 
receive notice of the scheduled VA examination.

If, in fact, the veteran moved without informing VA of his 
new address, the Court has stated that "[i]n the normal 
course of events, it is the burden of the veteran to keep the 
VA apprised of his whereabouts.  If he does not do so, there 
is no burden on the part of the VA to turn up heaven and 
earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).

The dispositive law in this case is 38 C.F.R. § 3.655 (2003).  
Under 38 C.F.R. 
§ 3.655(b), "[w]hen a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied."  Examples of "good 
cause" include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).

The veteran failed to report for the scheduled VA examination 
in February 2003.  No explanation has been offered for his 
failure to report.  There is no evidence on file 
demonstrating that the veteran had any good cause for failing 
to report for examination of his service-connected right knee 
disability when VA requested.
In a case where the law and not the evidence is dispositive, 
the claim must be denied because of the absence of legal 
merit or the lack of entitlement under law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In such a situation, the 
Board has no alternative but to deny the veteran's claim as 
provided under the regulatory provisions of 38 C.F.R. § 
3.655.  Accordingly, the appropriate disposition of the 
veteran's claim of entitlement to an increased evaluation for 
service-connected right knee disability is denial of the 
claim because of his failure to report for a VA examination 
without evidence of good cause for the failure to report.



ORDER

Entitlement to service connection for disability of the 
thoracic spine, to include neuritis of T5-6, is denied.

Entitlement to service connection for obstructive sleep apnea 
is denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative joint disease of the right 
knee is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

